DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 6-12, 17-30 is/are allowable over the following reference(s): Heidenreich (US Pub.: 2013/0034477), which is/are the closest prior art this office has discovered.  
The reference(s) teaches a DeNOx Catalytic filter (para. 106, 115).  The DeNOx catalyst is made of ceramic foam elements and then activated with an SCR (para. 116). Exhaust gas is fed in through inlet (see Fig. 1 and 2) and then passes to the plurality of catalyst beds (see Fig. 4, 5 at 100 and para. 115).  The gas passes through the catalyst beds laterally (see Fig. 4, exhaust gas path in the upper sections of the tower).  The gas flow direction upon entering the reactor is different than the gas flow direction upon entering the reactor (see Fig. 1, 2, 4 and 5).  
But because the reference teaches that prior to this catalyst, there is a filter (filter candles 92) that use a filtering membrane, the reference then fails to teach that the dust concentration is at least 5 mg/Mn3.
Therefore, it is clear Heidenreich do(es) not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.
Furthermore, although this application overlaps in various aspects with Application No.: 16/064169, now issued as US Pat.: 10960352, ‘352 does not passing the gas stream through a first flow and then a second flow that is different from the first flow direction, nor does ‘352 disclose that the ceramic/metallic foam catalyst has interconnected pores that provide a lateral flow path through the one or more catalyst beds.  
Boorse (US Pat.: 9475002) discloses the interconnected pore feature, but the reference applies to vehicle exhaust flow and ‘352 specifically is limited to exhaust from industrial processes and therefore the two references are not combinable for use in a double patenting rejection.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 10, 2021